Citation Nr: 1822289	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to November 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi and Manchester, New Hampshire. The appeal was certified to the Board by the Manchester RO. 

In May 2016, a hearing was held at the RO before a Decision Review Officer. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss was incurred during active service. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2013, VA denied entitlement to service connection for bilateral hearing loss noting that the Veteran failed to report for examination. Within the appeal period, he requested reconsideration, to include rescheduling the VA examination. In May 2015, VA confirmed and continued the denial and in August 2015, he again requested reconsideration. In December 2015, he submitted a notice of disagreement and the RO again confirmed and continued the previous denial. The Veteran subsequently perfected this appeal. 

The Veteran contends his hearing loss is due to in-service noise exposure. The appellant states that post-service he worked in an office environment and he denied other significant sources of noise exposure.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  

Evidence of record shows the Veteran was a guided missile propellant and explosive specialist during service and acoustic trauma is established. Medical evidence of record shows a current diagnosis of bilateral hearing loss for VA purposes. See 38 C.F.R. § 3.385. Service records do not show a hearing loss disability for VA purposes and thus, the pertinent question is whether the Veteran's current hearing loss is related to his in-service noise exposure. 

In support of his claim, the Veteran submitted a statement from a private hearing aid center. The statement indicates that the Veteran underwent a hearing test in March 2011 and that it was very possible that due to the nature of his military duties, there was a strong possibility that his hearing issues could very well be related to military service, especially working around missiles and explosive charges. 

The Veteran underwent a VA examination in May 2015. The examiner reviewed the record, current audiometric findings, and interviewed the Veteran. She also consulted the "Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006" (IOM) report. She noted that an audiogram was performed four days after entrance which documented normal hearing bilaterally. At the time of separation in November 1962, the appellant's hearing acuity was again normal within test-retest variability. She further stated:

Although the veteran's [military occupational specialty] concedes noise exposure, the IOM concluded that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss as a result of acoustic trauma, and whereas, audiologic evaluations in the veteran's active duty medical records reflect stable hearing function bilaterally at the time of release from active service, it is my opinion as a clinical audiologist certified by the American Speech-Language-Hearing Association with over 30 years of experience that the current hearing loss is not at least as likely as not a result of the noise exposure experienced while on active duty in the United States Armed Services.

A July 2015 statement from a private ear, nose and throat physician states in pertinent part:

I have explained that if his hearing loss was that severe when he left the military he would not be able to communicate with people without hearing aids. If he was exposed in close proximity to multiple explosions without wearing hearing protection while in the military, then it's very likely that he has some contribution to his hearing loss from noise exposure, but given the degree of hearing loss at this time and the fact that for over 20 years after leaving the military he was able to communicate without hearing aids, I am sure there is some component to his hearing loss that was progressive after leaving the military. [Emphasis in the original]

In assessing the probative value of the opinions, the Board notes that the credentials of the individual who authored the March 2011 statement are unclear and further, the opinion is speculative. 

The VA opinion relies heavily on the in-service test results and the absence of a hearing loss disability at separation. In this regard, the Board notes that regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. See Hensley v. Brown, 5 Vet. App. 155 (1993). 

There is no indication the ear, nose and throat physician reviewed the Veteran's service records. The opinion, however, appears to be based on an accurate history and indicates it was likely that the Veteran's hearing loss was caused, at least in part, by in-service noise exposure. 

On review, the evidence is at least in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for a bilateral hearing loss is warranted. See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


